DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: transmitter means, receiver means and cover means in claim 18 because all three means are modified by sufficient structure.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the language “attenuating the at least some radiation directed at the at least one null” is unclear as to when the attenuation is taking place.  Is the radiation attenuated before transmission, during transmission, partial cover absorption, after being reflected, during signal processing, etc?  It appears from the specification taken as a whole that the word 
Dependent claims 13-17 are rejected due to dependency of rejected base claim 12.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 9-15 and 17-19 are rejected under 35 U.S.C. 103 as being obvious over Ando (US 2012/0105300) in view of Niv (US 2004/0178943).
As to claims 1, 12 and 18, Ando discloses a sensor device, comprising a transmitter (Fig. 2 item 51);
a receiver having at least one lobe and at least one null (Fig. 2 item 53.  Radars inherently have a main lobe, nulls and side-lobes as evidenced by Niv Fig. 10.); and 
a cover near the transmitter and the receiver, the cover including a surface facing toward the transmitter and the receiver (Fig. 3 item 41), 
the surface being at an angle relative to the receiver to direct at least some radiation transmitted by the transmitter and reflected from the surface (Para. [0028-29] “the strength of transmitted radar waves which reach the receiving antenna section 53 after having been reflected from the rear face of the front wall 41 of the radome 13 is less than for the case of the first embodiment, i.e., the alternative embodiment provides improved isolation between transmitted and received radar waves. This is due to the slope of the front wall 41 with respect to the pattern formation face 5a of the antenna substrate 5.”   Fig. 3 item 41.  Here, it is clear that some of the transmitted wave is reflected back from wall 41 back onto the receiver even with the partition 43.  For example, see Para. [0024] “Part of the transmitted radar waves pass through the partition wall 33 and "leak" back to be received by the receiving antenna section 53. However a significant part of those radar waves which reach the partition wall 33 are then reflected, and so do not directly reach the receiving antenna section 53. The greater the angle of incidence of these radar waves on the partition wall 33, the greater is the extent to which they are reflected.”  As seen from Para. [0024], some of the transmitted waves will pass through the partition wall 33, 43 which includes reflections from the radome front wall 41.) 
As best understood, the partition wall 43 attenuates the reflected transmitted signal which has also been attenuated by the radome 13 itself given that the radome by design passes most of 
Ando does not disclose that reflections off of the sloped radome wall 41 are directed toward at least one null.
In the same field of endeavor, Niv discloses pointing a null in the antenna pattern towards the general direction of unwanted reflection sources, e.g. ground, to reduce/suppress or attenuate unwanted reflection sources.  See Para. [0063], [0274], [0292] and claim 28. 
In view of the teachings of Niv, it would have been obvious to a person having ordinary skill in the art at the time of filing to orientate the receive antenna radiation pattern to have a null directed towards the unwanted radome transmitted reflections including unwanted radome transmitted reflections leaking through the partition 43 of Ando in order to suppress these unwanted radome transmitted reflections thereby mitigating interference thus improving signal to noise quality of the signal.
As to claims 2 and 13, Ando in view of Niv discloses the sensor device of claims 1 and 12, wherein the angle of the surface directs a majority of the radiation reflected from the surface toward the at least one null (see claims 1 and 12).
Note that the limitation “directs a majority of the radiation reflected . . . toward the at least on null” is not the same as claiming “directs a majority of the radiation reflected . . . to be received by the at least one null.”  Either way, it would be obvious to modify Ando in view of Niv to place the Null such that it is directed to receive as much of the unwanted reflections as possible.  
As to claims 3 and 14, Ando in view of Niv discloses the sensor device of claims 1 and 12, wherein the angle of the surface directs all of the radiation reflected from the surface toward the at least one null (see claims 1 and 12).
Note that the limitation “directs all of the radiation reflected . . . toward the at least on null” is not the same as claiming “directs all of the radiation reflected . . . to be received by the at least one null.”  Either way, it would be obvious to modify Ando in view of Niv to place the Null such that it is directed to receive as much of the unwanted reflections as possible.  
Moreover, the specification does not appear to provide an enabling disclosure as to how “all” the reflected radiation would be received by the null.  Para. 42 of the Specification appears to leave this up to the reader to figure out.  
As to claims 4, 15 and 19, Ando in view of Niv discloses the sensor device of claim 1 and 12, wherein the receiver has a field of view (inherent),
the at least one lobe includes a main lobe near a center of the field of view (Ando: Para. [0005] “for detecting target objects ahead of vehicle” implies the use of a main beam because main beams have the highest gain and direction is typically providing off of the main beam because the goal is to receive form the main beam not the side-lobes which are usually attenuated.  See also Niv Fig. 10),
the at least one null includes a first null on one side of the main lobe and a second null on another side of the main lobe (by definition, there must exist a null on either side of a beam else it would be omnidirectional thus inherent.  See also Niv. Fig. 10.),
there is an angular separation between the first null and the second null (inherent),
and the angle of the surface has a preselected relationship to the angular separation (the modification of Ando with Niv in claims 1, 12 and 18 accounted for the slanted radome wall 41 
As to claim 6, Ando in view of Niv discloses the sensor device of claim 1, comprising a base and wherein the transmitter is supported on the base (Fig. 2 item 51); 
the receiver is supported on the base (Fig. 2 item 53); and 
the angle of the surface is an oblique angle relative to the base (Ando: Para. [0028] “front wall 31 is oriented at a specific angle . . . The angle is preferably made 2 degree or greater.”).
As to claims 9 and 17, Ando in view of Niv discloses the sensor device of claim 1 and 12, wherein the receiver comprises an antenna (Ando: Fig. 2 item 53 “receiving antenna section” Para. 26); and the radiation comprises a radio detection and ranging (RADAR) signal (Ando: Para. [0005]).
As to claim 10, Ando in view of Niv discloses the sensor device of claim 1, wherein the receiver comprises an antenna (Ando Fig. 2 item 53); 
the antenna has a receiver pattern including an angular separation between nulls that are respectively on opposite sides of a main lobe (inherent see also Niv Fig. 10); 
the at least one lobe of the receiver corresponds to the main lobe (Id.); 
the at least one null of the receiver comprises nulls on opposite sides of the at least one lobe of the receiver (by definition – inherent);
the nulls on opposite sides of the at least one lobe of the receiver are separated by the angular separation (inherent); and 
the angle of the surface is based on the angular separation (the modification of Ando with Niv in claims 1, 12 and 18 accounted for the slanted radome wall 41 as shown in Ando’s 
As to claim 11, Ando in view of Niv discloses an automobile vehicle comprising the sensor of claim 1 (Ando: Para. [0005]).
Allowable Subject Matter
Claims 5, 7, 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.W.J./Examiner, Art Unit 3648                        

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648